           Case 2:18-cv-04944-PBT Document 23-1 Filed 01/21/20 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

    MICHAEL ERBY,                                           :
    on behalf of himself and all                            :
    others similarly situated,                              :
                                                            :
                            Plaintiff,                      :
                                                            :
           v.                                               :      CASE NO. 2:18-cv-04944-PBT
                                                            :
    ALLSTATE FIRE & CASUALTY                                :
    INSURANCE COMPANY                                       :
                    Defendant.                              :


       MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION FOR
    RECONSIDERATION OF THE COURT’S ORDER DENYING MOTION TO DISMISS
                  PLAINTIFF’S UNFAIR TRADE PRACTICES
                   CONSUMER PROTECTION LAW CLAIM

          Defendant, Allstate Fire & Casualty Insurance Company (“Allstate” or “Defendant”), by

its undersigned attorneys, Cozen O’Connor, respectfully requests that the Court reconsider its

Order denying Allstate’s Motion to Dismiss as it relates to Count III of Plaintiff’s Amended

Complaint for violation of the Unfair Trade Practices Consumer Protection Law 73 Pa. C.S.A. §§

201-1 – 201 - 9.2 (“UTPCPL”).

            I.     INTRODUCTION

          On January 7, 2020, this Court entered a Memorandum Opinion and Order granting in

part and denying in part Allstate’s Motion to Dismiss Plaintiff’s Amended Complaint.1 The

Court dismissed Counts I (Breach of Contract) and IV (MVPDAA) with prejudice, but denied

the motion as to Counts II (Unjust Enrichment) and III (UTPCPL). 1/7/20 Memorandum Opinion

and Order, ECF No. 21.


1
  Pursuant to Local Rule 7.1(g): Motions for reconsideration shall be served and filed within fourteen (14) days after
the entry of the order concerned, other than those governed by Federal Rule of Civil Procedure 59(e).



LEGAL\44456385\1
         Case 2:18-cv-04944-PBT Document 23-1 Filed 01/21/20 Page 2 of 8



        In reaching its decision that Plaintiff adequately pleaded his UTPCPL claim, the Court

found that Allstate provided a service to the Plaintiff by appraising his total loss vehicle. Id. at p.

7. The Court further determined that Plaintiff was a “purchaser” of such service because Allstate

was ultimately compensated by Plaintiff for the appraisal. Id. The Order does not explicitly state

how Plaintiff compensated Allstate for the appraisal, but the Court presumably concluded that

Allstate was compensated for the appraisal when it took possession of Plaintiff’s damaged

vehicle and title. This holding overlooks the undisputed fact that Allstate insured the other driver

involved in the accident, Joanna Dennstaedt, and that it was Ms. Dennstaedt, not Plaintiff, who

purchased all services associated with the Allstate insurance policy, including the appraisal that

was provided to Plaintiff as part of the policy’s liability coverage. Because Plaintiff, a third party

claimant, has not and cannot plead that he purchased the Allstate policy or the appraisal provided

thereunder, the denial of Allstate’s motion to dismiss does not comport with well-established

Pennsylvania and Third Circuit precedent mandating dismissal under these circumstances. This

includes precedent dismissing UTPCPL claims asserted by third party beneficiaries/claimants to

insurance contracts.

         II.       ARGUMENT

                     a. Standard of Review

        Federal Rule of Civil Procedure 54(b) provides that when an action presents more than

one claim for relief, the court may direct entry of a final judgment as to one or more, but fewer

than all, claims or parties only if the court expressly determines that there is no just reason for

delay. Otherwise, any order or other decision, however designated, that adjudicates fewer than

all the claims or the rights and liabilities of fewer than all the parties does not end the action as to




                                                   2
LEGAL\44456385\1
         Case 2:18-cv-04944-PBT Document 23-1 Filed 01/21/20 Page 3 of 8



any of the claims or parties and may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.

         Where final judgment has been entered, a party seeking reconsideration must establish

 one of the following: “(1) an intervening change in the controlling law; (2) the availability of new

 evidence that was not available when the court [entered its order]; or (3) the need to correct a

 clear error of law or fact or to prevent manifest injustice.” Max’s Seafood Café ex rel. Lou-Ann,

 Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (internal citation omitted). However where,

 as here, a motion for reconsideration does not relate to a final order or judgment, reconsideration

 “may be had even if the movant cannot show an intervening change in controlling law, the

 availability of new evidence that was not available when the court issued the underlying order, or

 the need to correct a clear error of law or fact or to prevent manifest injustice.” Qazizadeh v.

 Pinnacle Health System, 214 F. Supp. 3d 292, 295 (M.D. Pa. 2016). The court may permit

 reconsideration whenever it is ‘consonant with justice to do so.’” St. Mary’s Area Water Auth. v.

 St. Paul Fire & Marine Ins. Co., 472 F. Supp. 2d 630, 632 (M.D. Pa. 2007). “[S]o long as [a]

 district court has jurisdiction over the case, it possesses inherent power over interlocutory orders,

 and can reconsider them when it is consonant with justice to do so.” United States v. Jerry, 487

 F.2d 600, 605 (3d Cir. 1973)). See also Gochin v. Markowitz, Civ. A. No., 18-CV-3348 2018 U.S.

 Dist. LEXIS 230291, at *1 n. 1 (E.D. Pa. Sept. 28, 2018).

                    b. The Court should reconsider its Order on Plaintiff’s UTPCPL claim
                       because Plaintiff has not and cannot plead that he “purchased” the
                       appraisal from Allstate

        Pennsylvania's UTPCPL expressly limits private actions to “any person who purchases or

leases goods or services for personal, family, or household purposes.” § 201-9.2. The Third

Circuit has stated that the UTPCPL “contemplates as a protected class only those who purchase



                                                    3
LEGAL\44456385\1
           Case 2:18-cv-04944-PBT Document 23-1 Filed 01/21/20 Page 4 of 8



goods or services, not those who may receive a benefit from the purchase.” Gemini Physical

Therapy & Rehab. Inc. v. State Farm Mut. Auto. Ins. Co., 40 F.3d 63, 65 (3d Cir. 1994) (citations

omitted).

          The UTPCPL does not define the term “purchase”, but courts considering whether

something is purchased under the UTPCPL have turned to Webster’s Dictionary which defines

purchase as to obtain in exchange for money or its equivalent: BUY [...]. Gottlieb v. Tropicana

Hotel & Casino, 109 F. Supp.2d 324, 331-32 (E.D. Pa. 2000) (dismissing UTPCPL claim based

upon a casino’s failure to pay million dollar jackpot where plaintiff did not provide casino with

any money in order to spin promotional wheel). See also DeFazio v. Gregory, 836 A.2d 935, 939

(Pa. Super. 2003) (construing “buyer” and “purchaser” under the UTPCPL by relying on ordinary

definitions and dismissing plaintiff’s claim because he was the seller not the buyer of the subject

goods).

          Pennsylvania courts routinely dismiss UTPCPL claims where Plaintiff cannot establish

themselves as the purchaser of goods or services. See e.g, Funston v. Clements, No. 07-03416,

2008 Pa. Dist. & Cnty. Dec. LEXIS 295, at *13-14 (Pa. C.P. July 14, 2008) (finding that there is

no relief under the UTPCPL where the plaintiffs could not qualify as a “purchaser” under even the

most expansive definition of the word); Silverman v. Rutgers Cas. Ins. Co., No. 0363, 2005 Phila.

Ct. Com. Pl. LEXIS 130, at *13 (Pa. C.P. Mar. 31, 2005) (because purported class members were

not purchasers of insurance, they lacked standing under the UTPCPL); Coronado Condo. Ass'n v.

Iron Stone Coronado, L.P., No. 2691, 2005 Phila. Ct. Com. Pl. LEXIS 491, at *3 (Pa. C.P. Nov.

7, 2005) (because condominium association was not the purchaser of the product at issue, it was

statutorily precluded from bringing a private cause of action under the UTPCPL); Greencourt

Condo. Ass'n v. Greencourt Partners, et. al., No. 04045, 2004 Phila. Ct. Com. Pl. LEXIS 58 (Pa.



                                                4
LEGAL\44456385\1
         Case 2:18-cv-04944-PBT Document 23-1 Filed 01/21/20 Page 5 of 8



C.P. April 30, 2004) (because condominium association was not the purchaser, it was statutorily

precluded from bringing a private cause of action under the UTPCPL).

        Even accepting all allegations in favor of the Plaintiff, the Amended Complaint is devoid

of facts or allegations that would suggest he purchased, bought, or provided anything to Allstate

in exchange for the appraisal of his vehicle. The relevant allegations are as follows:

                         5.      Plaintiff was involved in an automobile accident on
                   August 25, 2016.

                           6.     Plaintiff was operating a Honda Accord when his
                   vehicle was struck by a third party, Joanna Dennstaedt, who was
                   driving a Cadillac Escalade who was insured by Allstate (emphasis
                   added).

                          7.      As a result of the accident, Plaintiff’s vehicle was
                   destroyed at a cost too high for repair.

                           8.     In an attempt to reimburse Plaintiff for his loss,
                   Defendant provided a Market Valuation Report where it found that
                   the value for Plaintiff’s vehicle was $18,195. The base value of the
                   vehicle was $18,094. The CCC valuation average of statewide and
                   base vehicle values was $18,144.50. In addition to the adjusted
                   value of the vehicle, Defendant provided an adjustment to settle of
                   $900 (reflecting a negotiated higher value of the vehicle) and a
                   DMV fee of $60 totaling $19,104.50. See Exhibit “A” for Market
                   Valuation Report provided by Defendant.

                          9.      Plaintiff and Defendant reduced their agreement to
                   writing, expressly stating that Plaintiff authorized the release of his
                   vehicle in exchange for a settlement check from Defendant. See
                   Exhibit “B” for Title Release Authorization (emphasis added).

                   Am. Comp. ¶¶ 5-9, ECF No. 7.


        It is undisputed that Allstate insured Ms. Dennstaedt, not the Plaintiff, and was

contractually obligated to provide the appraisal and negotiate Plaintiff’s third party claim pursuant

to its contract with its insured. This obligation existed regardless of whether the Plaintiff agreed to

Allstate’s valuation and tendered his vehicle and title. Plaintiff has not and cannot plead that he


                                                     5
LEGAL\44456385\1
         Case 2:18-cv-04944-PBT Document 23-1 Filed 01/21/20 Page 6 of 8



purchased, bought, or provided anything to Allstate in exchange for the appraisal of his vehicle

because the appraisal was a free service. Pennsylvania courts have refused to allow UTPCPL

claims where the good or service at issue was free of charge. See e.g., Dobson v. Milton Hersey

Sch., 356 F. Supp. 3d 428 (M.D. Pa. 2018). In Dobson, the court refused to allow a student to

amend his complaint to include a UTPCL claim against his former school (which provided cost-

free education) on this basis.

                   Assuming arguendo that the benefits Dobson received from the
                   School were “goods or services” within the meaning of the
                   UTPCPL, Dobson did not purchase or lease those benefits—they
                   were given to him free of charge. Accordingly, we will deny leave
                   to amend to add a claim pursuant to the UTPCPL because, under the
                   facts alleged, such amendment would be futile.

Id. at 435. See also 220 Rittenhouse Square Condo Ass’n v. Stolker, No. 2254, 2012 Phila. Ct.

Com. Pl. LEXIS 142 (Pa. C.P. May 16, 2012) (dismissing UTPCL counterclaim where

defendant’s condominium assessment was not a “purchase” of services because the plaintiff

condominium’s duties and services were statutorily mandated). “There can be no purchase of

services when the unit owner is required by statute to pay for services regardless of whether

those services are performed.” Id. at *11.

        Insofar as the Court determined that Plaintiff provided his vehicle and/or title in exchange

for the appraisal, this is not alleged in the Complaint. In fact, the Complaint specifically alleges

that Plaintiff provided the vehicle in exchange for the settlement check. Am. Comp. ¶ 9, ECF No.

7. Thus, Allstate essentially purchased the vehicle from the Plaintiff, making Plaintiff the seller in

this scenario – not the purchaser. DeFazio v. Gregory, 836 A.2d 935, 939 (Pa. Super. 2003)

(dismissing plaintiff’s UTPCPL claim because he was the seller not the buyer of the subject goods).

        Finally, the Third Circuit has found that the UTPCPL only covers those individuals

involved in the actual purchase of an insurance policy, not all intended beneficiaries of the policy


                                                  6
LEGAL\44456385\1
         Case 2:18-cv-04944-PBT Document 23-1 Filed 01/21/20 Page 7 of 8



such as third party claimants like the Plaintiff. Katz v. Aetna Casualty & Surety Co., 972 F.2d 53

(3d Cir. 1992) (finding that accident victim who presented third party claim under auto liability

policy had no standing under UTPCPL because he did not purchase policy). See also Detweiler

v. Nationwide Ins. Co., Civ. A. No. 00-1776, 2000 U.S. Dist. LEXIS 15684, at *7-8 (E.D. Pa.

Oct. 27, 2000) (dismissing UTPCPL claim brought against insurer by third party claimant

involved in automobile accident with insured because he did not purchase the subject policy).

        Because it is undisputed that the Plaintiff did not purchase the appraisal or any other

services from Allstate, he has no claim under the UTPCPL as a matter of law. Allstate

respectfully requests that the Court reconsider its January 7, 2020 Order and dismiss Count III of

Plaintiff’s Amended Complaint with prejudice.

 Dated: January 21, 2020                         COZEN O’CONNOR


                                                 By:     /s/ Katharine Mooney
                                                         KATHARINE MOONEY
                                                         One Liberty Place
                                                         1650 Market Street, Suite 2800
                                                         Philadelphia, PA 19103
                                                         (215) 665-2016
                                                         kmooney@cozen.com

                                                         Peter J. Valeta (pro hac vice)
                                                         Wendy N. Enerson (pro hac vice)
                                                         123 N. Wacker Drive, Suite 1800
                                                         Chicago, IL 60606
                                                         (312) 474-7895 (PJV)
                                                         (312) 382-3162 (WNE)
                                                         pvaleta@cozen.com
                                                         wenerson@cozen.com

                                                         Attorneys for Defendant,
                                                         Allstate Fire & Casualty Insurance
                                                         Company




                                                 7
LEGAL\44456385\1
         Case 2:18-cv-04944-PBT Document 23-1 Filed 01/21/20 Page 8 of 8



                                  CERTIFICATE OF SERVICE

        I hereby certify that I have this day caused a true and correct copy of the within and

foregoing Defendant’s Motion for Reconsideration to be served upon all counsel of record via

the Clerk of Court by using the CM/ECF system, which will automatically send email notification

of such filing to all counsel of record for the parties:


 Dated: January 21, 2020                           COZEN O’CONNOR


                                                   By:     /s/ Katharine Mooney
                                                           KATHARINE MOONEY
                                                           One Liberty Place
                                                           1650 Market Street, Suite 2800
                                                           Philadelphia, PA 19103
                                                           (215) 665-2016
                                                           kmooney@cozen.com

                                                           Attorney for Defendant,
                                                           Allstate Fire & Casualty Insurance
                                                           Company




                                                   8
LEGAL\44456385\1
